Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 12 June 2018 with acknowledgement of a 371 PCT filed 14 December 2016 which claims priority to a European Application filed on 15 December 2015.
2.	Claims 1-15 are currently pending.  Claims 1 and 13 are independent claims. 
3.	The IDS submitted on 12 June 2018  and 28 February 2020 have been considered. 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific asserted utility or a well-established utility.  The claims are directed to evaluating a data function with selection functions and evaluation functions and a combination mechanism arranged to combine the outputs of the selection mechanism.  The claims and the specification do not provide clear steps of how the function is being evaluated and what results are occurring.  For example a limitation in claim one states 
“a selection mechanism arranged to receive the one or more selection variables, and to evaluate the selection functions for the received selection indicating whether the selection variables received in the selection function equal the particular combination of values corresponding to the selection function”
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-15 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



9.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims cite the various limitations for computation, evaluate, mapping, and combining, however the claims do provide a clear understanding of what is being compared and what is the result of the comparison.  Therefore the claims are indefinite.  Appropriate correction is required.



Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. U.S. Patent Application Publication 2004/0139340 (hereinafter ‘340) cited by Applicant in the IDS submitted on 28 February 2020 in view of Michiels et al. U.S. Patent Application Publication No. 2015/0312039 (hereinafter ‘039).
As to independent claim 1, “A computation device arranged to evaluate a data function (S) mapping a number (n) of input variables to a number of output variables (m), the data function being arranged in the computation device as a computation comprising selection functions and evaluation functions, the input variables being partitioned into one or more selection variables and one or more evaluation variables, for each particular combination of values of the selection variables (µ) a corresponding selection function (Qµ) and evaluation function (Pµ) are defined, the computation device comprising a selection mechanism arranged to 
	“and to evaluate the selection functions for the received selection variables, a selection function receiving as input the selection variables and the output of the selection function indicating whether the selection variables received in the selection function equal the particular combination of values corresponding to the selection function” is shown in ‘340 paragraph 134, note “When it is detected at step 72 that all possible input values have processed” is evaluating the selection functions for the received selection variables…;
	“an evaluation mechanism arranged to receive the one or more evaluation variables and to evaluate the evaluation functions for the received evaluation variables, an evaluation function receiving as input the evaluation variables and the output of the evaluation function representing the output of the data function having as input the union of the evaluation variables and the particular combination of values of the selection variables corresponding to the evaluation function” is disclosed in ‘340 paragraphs 131-136 and 448-458;the following is not explicitly taught in ‘340:
	“and a combination mechanism arranged to combine the outputs of the selection mechanism and the evaluation mechanism into the output of the data function for the input variables, the combination mechanism summing products (Σµ, Qµ , Pµ)  of a selection function (Qµ)  and an evaluation function (Pµ)  corresponding to the same particular combination of values, said summing being over all combinations of values of the selection variables (µ)” however ‘039 teaches modifying the cryptographic system by combining a user specific value with the output in paragraphs 12, 17, 21, and 26.

	
	As to dependent claim 2, “The computation device wherein the selection mechanism comprises multiple selection units implementing the selecting functions and/or wherein the evaluation mechanism comprises multiple evaluation units implementing the evaluation functions” is taught in ‘039 paragraphs 85-87.
	As to dependent claim 3, “The computation device as in claim 1, wherein the selection variables are further partitioned into multiple groups of selection variables, a selection function being arranged in the computation device as a product of multiple sub-selection functions each one corresponding to a group of the multiple groups of selection variables, a sub-selection function receiving as input the selection variables in the group and the output of the sub-selection function indicating whether the received selection variables equal the particular combination of values in the group corresponding to the selection function” is shown in ‘039 paragraphs 85-87.
	As to dependent claim 4, “The computation device as in claim 1, wherein the input variables and/or output variables are bits” is disclosed in ‘340 paragraphs 70 and 84.
	As to dependent claim 5, “The computation device as in claim 1 arranged as a block cipher, wherein the data function is an s-box of the block cipher” is taught in ‘340 paragraph 96.

	As to dependent claim 7, “The computation device as in claim 1, wherein the number of input variables  (n) is larger than the number of output variables (m), the number of evaluation variables being equal to the number of output variables” is disclosed in ‘340 paragraph 402.
	As to dependent claim 8, “The computation device as in claim 1, wherein one or more of the input variables are encoded” is taught in ‘340 paragraph 67.
	As to dependent claim 9, “The computation device as in claim 8, wherein the encoded input variable (xi) is encoded as a plurality of shares (wi), in particular wherein the encoded input variable (xi) is encoded as a plurality of encoded shares (wi), more in particular wherein the plurality of shares (wi) are encoded together with a plurality of states (Si)” is shown in ‘340 paragraphs 153-154. 
	As to dependent claim 11, “The computation device as in claim 1, wherein the selection functions are used for multiple data functions” is disclosed in ‘039 paragraphs 61-62.
	As to dependent claim 12, “The computation device as in claim 1, wherein the selection mechanism, evaluation mechanism and/or the combination mechanism is implemented as a table network” is taught in ‘039 paragraphs 17, 24, 26, 72, and 75-78.
	As to independent claim 13, “A computation method arranged to evaluate a data function (S) mapping a number (n) of input variables to a number of output variables (m), the data function being arranged in the computation method as a computation comprising selection functions and evaluation functions, the input variables being partitioned into one or more selection variables and one or more evaluation variables, for each particular combination of µ) and evaluation function (Pµ) are defined, the computation method comprising selection parts arranged to receive the one or more selection variables” is taught in ‘340 Figures 1, 5, paragraphs 34-37, 60-63, and 127-133;
	“and to evaluate the selection functions for the received selection variables, a selection function receiving as input the selection variables and the output of the selection function indicating whether the selection variables received in the selection function equal the particular combination of values corresponding to the selection function” is shown in ‘340 paragraph 134, note “When it is detected at step 72 that all possible input values have processed” is evaluating the selection functions for the received selection variable…;
	“evaluation parts arranged to receive the one or more evaluation variables and to evaluate the evaluation functions for the received evaluation variables, an evaluation function receiving as input the evaluation variables and the output of the evaluation function representing the output of the data function having as input the union of the evaluation variables and the particular combination of values of the selection variables corresponding to the evaluation function” is disclosed in ‘340 paragraphs 131-136 and 448-458;the following is not explicitly taught in ‘340:

	“and combination parts arranged to combine the outputs of the selection mechanism and the evaluation mechanism into the output of the data function for the input variables, the combination parts comprising summing (Σµ, Qµ , Pµ)  of a selection function (Qµ)  and an evaluation function (Pµ) corresponding to the same particular combination of values, said summing being over all combinations of values of the selection variables (µ)” however ‘039 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for protecting computer software from a white box attack taught in ‘340 to include a combination mechanism to into the output.  One of ordinary skill in the art would have been motivated to perform such a modification because white box cryptography functions may be implemented in various ways and is preferred for securing software applications where an attacker has control of the hardware  see ‘039 (paragraphs 3-5). 

	As to dependent claim 14, “A computer program comprising computer program instructions arranged to perform the method of claim 13 when the computer program is run on a computer” is taught in ‘340 paragraphs 34-37.
	As to dependent claim 15, “A computer readable medium comprising the computer program as in claim 14” is shown in ‘340 paragraph 37.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. U.S. Patent Application Publication 2004/0139340 (hereinafter ‘340) cited by Applicant in the IDS submitted on 28 February 2020 in view of Michiels et al. U.S. Patent Application Publication No. 2015/0312039 (hereinafter ‘039) in further view of 

	As to dependent claim 10, the following is not explicitly taught in ‘340 and ‘039: “The computation device as in claim 1, wherein a selection function is implemented as a selection polynomial and/or an evaluation function is implemented as an evaluation polynomial” however 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for protecting computer software from a white box attack taught in ‘340 and ‘039 to implement a selection function with polynomials.  One of ordinary skill in the art would have been motivated to perform such a modification because polynomials can be stored more compactly and require much less computation than lookup tables  see ‘401 (paragraph 609).  In addition ‘340 and ‘401 both have a common inventor Harold J. Johnson.

	
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
NPL - Stanley Chow et al., A White-Box DES Implementation for DRM Applications, 2003, Springer-Verlag Berlin Heidelberg, pages 1-15

NPL - Sebastien Josse, White-box attack context cryptovirology, Springer-Verlag France, 2008, pages 1-14



NPL - Yoni De Mulder, White-Box Cryptography Analysis of White-Box AES Implementations, Ku Leuven Arenberg Doctoral School, - Belgium, 2014, pages 1-244

NPL - Yang Shi et al., A Lightweight White-Box Symmetric Encryption Algorithm against Node Capture for WSNs, School of Software Engineering - Tongi Univerisity, Shanghai China, 21 May 2015, pages 1-25
Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        11 January 2021